This is an action on an open account, also to have certain sales declared simulations.
On August 13, 1927, the Toerner Service Company sold certain property to Mrs. Una Le Blanc Toerner for the nominal consideration of $4,000 cash, whereas the true consideration was $2,250 of back salary due the vendee and the assumption of $2,000 of mortgage notes against the property. The corporation owed no other debts.
On September 26, 1927, Mrs. Una Le Blanc Toerner sold said property to Elmer Le Blanc, to whom the service company thereafter paid rent.
Some 18 months to 2 years afterwards, to wit, from April to October, 1929, plaintiff sold merchandise to the service company, of which $1,095 remains unpaid.
It is clear that, if the sale by the service company to Mrs. Una Le Blanc Toerner was a real transaction, and not a simulation, then plaintiff has no concern whatever with what she herself did with her property. For plaintiff does not pretend to be her creditor for any amount whatsoever.
Now the evidence is uncontradicted, and satisfies us that Mrs. Toerner was a bona fide creditor of the service company for unpaid salary amounting to $2,250, and that the property was mortgaged for $2,000 at the time she bought.
We are therefore satisfied that the sale to her was real and not a simulation. And as plaintiff's claim against the service company arose only long afterwards, it is not in a position to complain of it as an unjust preference among creditors.
The trial judge correctly allowed plaintiff the amount of its claim against the service *Page 296 
company, and correctly rejected its claim to declare the sale mere simulations.
                             Decree.
The judgment appealed from is therefore affirmed.